Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 1 of 46 PageID #: 19122




                            EXHIBIT A
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 2 of 46 PageID #: 19123




                        REDACTED
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 3 of 46 PageID #: 19124




                            EXHIBIT B
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 4 of 46 PageID #: 19125




             Field Alert Report
                Submission
              Questions and Answers
              Guidance for Industry
                                DRAFT GUIDANCE
         This guidance document is being distributed for comment purposes only.

  Comments and suggestions regarding this draft document should be submitted within 60 days of
  publication in the Federal Register of the notice announcing the availability of the draft
  guidance. Submit electronic comments to https://www.regulations.gov. Submit written
  comments to the Dockets Management Staff (HFA-305), Food and Drug Administration, 5630
  Fishers Lane, rm. 1061, Rockville, MD 20852. All comments should be identified with the
  docket number listed in the notice of availability that publishes in the Federal Register.

  For questions regarding this draft document, contact (CDER) Mamta Gautam-Basak 301-796-
  0712; (CBER) Office of Communication, Outreach and Development, 800-835-4709 or 240-
  402-8010; or (ORA) Rachel Harrington 410-779-5441.




                      U.S. Department of Health and Human Services
                               Food and Drug Administration
                     Center for Drug Evaluation and Research (CDER)
                    Center for Biologics Evaluation and Research (CBER)
                             Office of Regulatory Affairs (ORA)

                                         July 2018
                  Pharmaceutical Quality/Manufacturing Standards (CGMP)
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 5 of 46 PageID #: 19126




             Field Alert Report
                Submission
               Questions and Answers
               Guidance for Industry
                                      Additional copies are available from:
                            Office of Communications, Division of Drug Information
                                    Center for Drug Evaluation and Research
                                         Food and Drug Administration
                             10001 New Hampshire Ave., Hillandale Bldg., 4th Floor
                                         Silver Spring, MD 20993-0002
                           Phone: 855-543-3784 or 301-796-3400; Fax: 301-431-6353
                                         Email: druginfo@fda.hhs.gov
              https://www.fda.gov/Drugs/GuidanceComplianceRegulatoryInformation/Guidances/default.htm
                                                     and/or
                              Office of Communication, Outreach and Development
                                  Center for Biologics Evaluation and Research
                                          Food and Drug Administration
                               10903 New Hampshire Ave., Bldg. 71, Room 3128
                                         Silver Spring, MD 20993-0002
                                     Phone: 800-835-4709 or 240-402-8010
                                            Email: ocod@fda.hhs.gov
      https://www.fda.gov/BiologicsBloodVaccines/GuidanceComplianceRegulatoryInformation/Guidances/default.htm




                        U.S. Department of Health and Human Services
                                 Food and Drug Administration
                       Center for Drug Evaluation and Research (CDER)
                      Center for Biologics Evaluation and Research (CBER)
                               Office of Regulatory Affairs (ORA)

                                          July 2018
                   Pharmaceutical Quality/Manufacturing Standards (CGMP)
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 6 of 46 PageID #: 19127

                                          Contains Nonbinding Recommendations
                                                      Draft — Not for Implementation
                                                      TABLE OF CONTENTS


  I.        INTRODUCTION............................................................................................................. 1
  II.       BACKGROUND ............................................................................................................... 1
  III.      QUESTIONS AND ANSWERS ....................................................................................... 2
       1.   What is a FAR and what triggers its submission? ...................................................................... 2
       2.   Who is responsible for submitting the FAR? .............................................................................. 6
       3.   When should I submit a FAR? ..................................................................................................... 6
       4.   How do I submit a FAR? ............................................................................................................... 6
       5.   Where do I submit a FAR? ........................................................................................................... 8
       6.   Should I submit a follow-up or final FAR? ................................................................................. 9
     Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 7 of 46 PageID #: 19128

                                       Contains Nonbinding Recommendations
                                                Draft — Not for Implementation

 1                                    Field Alert Report Submission
 2                                        Questions and Answers
 3                                        Guidance for Industry 1
 4
 5
 6     This draft guidance, when finalized, will represent the current thinking of the Food and Drug
 7     Administration (FDA or Agency) on this topic. It does not establish any rights for any person and is not
 8     binding on FDA or the public. You can use an alternative approach if it satisfies the requirements of the
 9     applicable statutes and regulations. To discuss an alternative approach, contact the FDA staff responsible
10     for this guidance as listed on the title page.
11
12
13
14
15     I.      INTRODUCTION
16
17     This guidance provides the agency’s current thinking regarding the requirements for submission
18     of field alert reports (FARs) by applicants of new drug applications (NDAs) and abbreviated new
19     drug applications (ANDAs) and outlines FDA’s recommendations for FAR submissions to help
20     increase their consistency and relevancy. The guidance also addresses certain frequently asked
21     questions.
22
23     In general, FDA’s guidance documents do not establish legally enforceable responsibilities.
24     Instead, guidances describe the Agency’s current thinking on a topic and should be viewed only
25     as recommendations, unless specific regulatory or statutory requirements are cited. The use of
26     the word should in Agency guidances means that something is suggested or recommended, but
27     not required.
28
29
30     II.     BACKGROUND
31
32     The FAR regulations found in 21 CFR 314.81(b)(1) and 314.98(b) establish an early warning
33     system to help protect patient health. Under these regulations, NDA and ANDA applicants must
34     submit certain information to FDA about distributed drug products regulated by the Center for
35     Drug Evaluation and Research (CDER) or the Center for Biologics Evaluation and Research
36     (CBER). Specifically, an NDA or ANDA applicant 2 must submit a FAR to FDA within
37     3 working days of receiving the following kinds of information for distributed drug product(s):
38


       1
        This guidance has been prepared by the Center for Drug Evaluation and Research in cooperation with the Center
       for Biologics Evaluation and Research and the Office of Regulatory Affairs at the Food and Drug Administration.
       2
        For purposes of this guidance, applicant has the meaning set forth in 21 CFR 314.3. Under § 314.98(b), each
       ANDA applicant must make the reports required under § 314.81.




                                                               1
     Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 8 of 46 PageID #: 19129

                                        Contains Nonbinding Recommendations
                                                 Draft — Not for Implementation
39                (i) Information concerning any incident that causes the drug product or its
40                labeling to be mistaken for, or applied to, another article.
41
42                (ii) Information concerning any bacteriological 3 contamination, or any significant
43                chemical, physical, or other change or deterioration in the distributed drug
44                product, or any failure of one or more distributed batches of the drug product to
45                meet the specification established for it in the application.
46
47     On May 2, 2013, FDA issued a Federal Register notice to notify the pharmaceutical industry
48     about a voluntary pilot project using extensible markup language (XML) functionality to
49     automate Form FDA 3331, NDA-Field Alert Report. The pilot, a collaborative effort between
50     CDER and the Office of Regulatory Affairs (ORA), was the first step in moving FDA away from
51     manual data entry to a more automated system of receiving FARs. It also allowed both CDER
52     and ORA to receive FAR information simultaneously. All firms were encouraged to participate.
53
54     In June 2017, the pilot project was completed and a new version of the automated form—Form
55     FDA 3331a, NDA/ANDA Field Alert—which incorporates feedback from pilot project
56     participants, was approved by the Office of Management and Budget (OMB). Form FDA 3331a
57     is available on FDA’s Field Alert Reports website. 4 Although CBER did not participate in the
58     pilot program, applicants holding NDAs or ANDAs regulated by CBER may also use the new
59     form.
60
61
62     III.       QUESTIONS AND ANSWERS
63
64     This section outlines your responsibilities as an NDA or ANDA applicant regarding FAR
65     submissions and makes recommendations about providing information to FDA about any root
66     cause investigations, corrective actions, and other actions you take in response to a FAR.
67
68     1.         What is a FAR and what triggers its submission?
69
70     a.         What is a FAR?
71
72     FARs are part of an early warning system to protect patient health. Per § 314.81(b)(1), you must
73     submit a FAR for distributed drug products and articles to FDA if you receive information of the
74     following kinds:
75



       3
         FDA has interpreted the term bacteriological used in § 314.81(b)(1)(ii) to mean microbiological, which includes
       any kind of microbial contamination, such as bacteria, yeast, fungus, or virus. The contamination of distributed drug
       product by yeast, fungus, or virus would also be reportable as a change or deterioration in the distributed drug
       product, or as a failure of one or more distributed batches of the drug product to meet the specification established
       for it in the application.
       4
           See https://www.fda.gov/drugs/guidancecomplianceregulatoryinformation/surveillance/ucm529729.htm.




                                                                 2
      Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 9 of 46 PageID #: 19130

                                        Contains Nonbinding Recommendations
                                               Draft — Not for Implementation

 76            •   Information concerning any incident that causes a drug product or its labeling to be
 77                mistaken for, or applied to, another article.
 78
 79            •   Information concerning any bacteriological contamination, or any significant chemical,
 80                physical, or other change or deterioration in the distributed drug product, or any failure of
 81                one or more distributed batches of the drug product to meet the specification established
 82                for it in the application.
 83
 84     You should submit a FAR using Form FDA 3331a (see question 4a). In that form, and in this
 85     guidance, the term problem refers to the incident 5 or possible/actual quality issue 6 that is the
 86     subject of the FAR.
 87
 88     b.         What are initial, follow-up, and final FARs?
 89
 90     This guidance uses the terms initial, follow-up, and final FARs, consistent with the language in
 91     Form FDA 3331a.
 92
 93            •   Initial FAR refers to the FAR that you submit to comply with the requirements of
 94                § 314.81(b)(1), and it is the first time you have submitted a FAR about a specific problem
 95                as described in question 1a.
 96
 97            •   Follow-up FAR refers to any subsequent FARs you submit to provide additional
 98                information about the problem identified in the initial FAR. Examples of additional
 99                information include significant findings of the ongoing investigation; additional facilities
100                or lots identified within scope; and sample analyses, laboratory test results, or potential
101                root causes identified.
102
103            •   Final FAR refers to the FAR you submit to close out the initial FAR identifying the root
104                cause and describing any corrective actions taken or to be taken.
105
106     Although follow-up and final FARs are not required, they are recommended. For more
107     information on follow-up and final FARs, see III.6 in this guidance.
108




        5
            See § 314.81(b)(1)(i).
        6
            See § 314.81(b)(1)(ii).




                                                             3
      Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 10 of 46 PageID #: 19131

                                       Contains Nonbinding Recommendations
                                               Draft — Not for Implementation
109     c.         What is considered a significant chemical, physical, or other change or deterioration in
110                the distributed product?
111
112     To determine whether a chemical, physical, or other change or deterioration in the distributed
113     drug product is significant, you should evaluate the potential impact of the change or
114     deterioration on the drug product’s identity, strength, purity, stability, and efficacy and how that
115     change or deterioration could impact an individual using the product. Any such assessment
116     should be based on factors specific to your distributed product. These factors could include
117     intended use, route of administration, dosage, length of treatment, and patient population.
118
119     You should also clearly document an investigation conducted according to 21 CFR 211.192
120     (production record review) or 211.198 (complaint files), including the determination of whether
121     a problem resulted in a significant chemical, physical, or other change or deterioration, along
122     with the rationale (including factors considered) for the determination. (See, e.g., question 1d for
123     information about consumer complaints.)
124
125     d.         Does every consumer complaint warrant submission of a FAR?
126
127     No. Every consumer complaint should be evaluated within 3 working days to determine if the
128     information provided in the complaint meets the criteria outlined in § 314.81(b)(1). You must
129     submit a FAR within that time frame if you determine that the information identified in the
130     complaint meets the criteria for a FAR.
131
132     e.         Do I have to submit a FAR for packaging or components used in the manufacture of the
133                distributed product?
134
135     If you receive information about packaging or components that meets the criteria set forth in
136     § 314.81(b)(1), you must submit a FAR within 3 working days of your receipt of that
137     information. For example, if you receive information that a stopper used for a vial could result in
138     contamination of a distributed batch, the information must be submitted in a FAR.
139
140     f.         If the product approved under an NDA/ANDA is only distributed outside the United
141                States, am I still subject to the FAR requirements?
142
143     Yes. Any drug product marketed under an approved NDA or ANDA, whether distributed
144     domestically or abroad, is subject to FAR requirements. 7
145
146     g.         If a product has not been distributed and an out-of-specification (OOS) result is
147                discovered, is a FAR still required?
148
149     No. A FAR is only required for distributed drug products. However, if you discover an OOS
150     result and your investigation 8 for example, indicates a failure of one or more distributed batches

        7
            See § 314.81(b)(1).
        8
            See § 211.192.




                                                             4
      Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 11 of 46 PageID #: 19132

                                        Contains Nonbinding Recommendations
                                                Draft — Not for Implementation
151     of the drug product to meet the specification established in the application, or other kinds of
152     information as specified in § 314.81(b)(1), then you must submit a FAR. 9
153
154     h.      If an OOS result for a distributed drug product is discovered during stability testing, but
155             the result is invalidated within 3 working days, do I need to submit a FAR?
156
157     No. OOS results for a distributed drug product that are scientifically invalidated (e.g., an
158     analytical laboratory error is confirmed) within 3 working days do not require a FAR. If an OOS
159     result is not scientifically invalidated, you must submit a FAR within 3 working days of your
160     initial receipt of the OOS information.
161
162     i.      Do aseptic process simulation (media fill) failures for a distributed drug product require
163             a FAR?
164
165     A media fill validation failure indicates a potential problem related to sterility assurance that
166     requires an investigation, including assessment of the impact on distributed drug products
167     produced since the last successful media fill. 10 As such, you must submit a FAR for any
168     distributed drug product within the scope of the media fill failure investigation within 3 working
169     days of receiving information about such a failure if the information meets the criteria set forth in
170     § 314.81(b)(1).
171
172     j.      If the root cause of a problem related to a distributed drug product is identified and
173             corrected within 3 working days, should I still submit a FAR?
174
175     Yes, if you receive information as outlined in § 314.81(b)(1), you must submit a FAR within 3
176     working days regardless of whether an investigation identifies a root cause or leads to a
177     corrective action. The report should include detailed information regarding the identified root
178     cause and any completed or ongoing corrective action.
179
180     k.      Is a FAR required if a recall is initiated?
181
182     If the recall is for an NDA/ANDA product and the information leading to the recall meets the
183     criteria under § 314.81(b)(1), you must submit a FAR. You should also submit a recall
184     notification to FDA through your local recall coordinator
185     (http://www.fda.gov/Safety/Recalls/IndustryGuidance/ucm129334.htm). If the recall is initiated
186     after an initial FAR is submitted, we encourage you to submit a follow-up or final FAR at the
187     time of the recall notification. 11



        9
         See also guidance for industry Investigating Out-of-Specification (OOS) Test Results for Pharmaceutical
        Production. We update guidances periodically. For the most recent version of a guidance, check the FDA guidance
        web page at https://www.fda.gov/RegulatoryInformation/Guidances/default.htm.
        10
          See § 211.192.
        11
          See 21 CFR part 7; FDA, 2016, Chapter 7: Recall Activities, Investigations Operations Manual; and guidance for
        industry Product Recalls, Including Removals and Corrections.




                                                                5
      Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 12 of 46 PageID #: 19133

                                          Contains Nonbinding Recommendations
                                                  Draft — Not for Implementation
188
189     2.         Who is responsible for submitting the FAR?
190
191     As the NDA/ANDA applicant, you must submit the FAR. 12 If you have a contractual agreement
192     with another person or entity to perform manufacturing, holding, packaging, labeling, or
193     distribution activities or services for your products, you still hold ultimate responsibility for
194     reporting FARs. You should establish, maintain, and follow a procedure for receiving and
195     responding to any reportable information from contracted entities concerning your products. 13
196
197     3.         When should I submit a FAR?
198
199     a.         What is the required time frame for the submission of a FAR?
200
201     You must submit a FAR within 3 working days of receipt of the information described in
202     § 314.81(b)(1). We consider working days to be any day from Monday through Friday,
203     excluding U.S. Federal holidays. For example, if any information meeting the criteria requiring a
204     FAR is identified on Friday (day 0), then day 1 begins on the first working day after the
205     information is identified (Monday), and you must submit the FAR by close of business on
206     Wednesday (day 3). This time frame applies regardless of where the information meeting the
207     criteria requiring a FAR is identified. For example, the day a contract lab learns of a sterility
208     failure is day 0, and you must submit the FAR by close of business on day 3.
209
210     b.         What will happen if I do not submit a FAR within the 3-day time frame?
211
212     If you fail to submit a required FAR within this time frame, you would—at a minimum—be in
213     violation of § 314.81(b)(1). You would also be in violation of section 505(k) of the Federal
214     Food, Drug, and Cosmetic Act (FD&C Act). 14 Violating section 505(k) is a prohibited act under
215     section 301(e) of the FD&C Act. 15 We may include this as an observation on Form FDA 483,
216     Inspectional Observations. Any FDA finding that you have failed to submit a FAR, as required,
217     may result in a regulatory action, whether or not the finding was cited on a Form FDA 483.
218
219     4.         How do I submit a FAR?
220
221     a.         Is a form available to submit FARs?
222
223     Yes. We recommend that you use Form FDA 3331a to submit your FARs electronically.
224     Submitting electronically will expedite FDA’s review process and fulfill your obligation to
225     submit the FAR to the relevant district office. We will, however, accept other types of
226     submissions as described in § 314.81(b)(1).

        12
             See §§ 314.81(b) and 314.98(b).
        13
             See guidance for industry Contract Manufacturing Arrangements for Drugs: Quality Agreements.
        14
             21 U.S.C. 355(k).
        15
             21 U.S.C. 331(e).




                                                                 6
      Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 13 of 46 PageID #: 19134

                                      Contains Nonbinding Recommendations
                                              Draft — Not for Implementation
227
228     Form FDA 3331a and its instructions are available on the FAR website at
229     https://www.fda.gov/drugs/guidancecomplianceregulatoryinformation/surveillance/ucm529729.h
230     tm.
231
232     b.         Is it necessary to submit a paper copy of a FAR if the FAR has been submitted
233                electronically?
234
235     No. Electronic submission of Form FDA 3331a as outlined in the Form FDA 3331a instructions
236     meets FAR requirements under § 314.81(b)(1).
237
238     c.         Does submission of FDA Form 3331a satisfy the written follow-up requirement for FARs
239                submitted initially by telephone?
240
241     Yes, using Form FDA 3331a as instructed will satisfy the written follow-up requirement for
242     FARs initially submitted by telephone or other rapid means as set forth in § 314.81(b)(1). Once
243     you use Form FDA 3331a to submit your FAR electronically, the information you entered will
244     be available to CDER or CBER and the FDA district office responsible for the facility involved.
245
246     d.         Can FARs associated with multiple NDAs/ANDAs be submitted on one form?
247
248     No. If multiple NDAs or ANDAs are involved, submit one Form FDA 3331a for each NDA or
249     ANDA. See question 4e for additional information on submitting FARs for a facility-wide
250     problem that affects drug products covered by multiple applications or application types.
251
252     e.         How should I report a facility-wide problem that affects drug products covered by
253                multiple applications or application types?
254
255     You must submit a separate initial FAR for each application (NDA or ANDA) that is affected by
256     the problem. 16 If you conduct a single comprehensive investigation into the problem at a facility
257     and you submit a follow-up or final FAR, you can submit one follow-up and/or final FAR that
258     references all of the affected products, including the NDA/ANDA number(s) and the date(s) the
259     problem was identified.
260
261     f.         What if I don’t know the information asked for on Form FDA 3331a at the time of
262                submission?
263
264     In an initial FAR, provide whatever information you have that is related to the problem within 3
265     working days of receipt of the information described in § 314.81(b)(1). Please be sure to report
266     the NDA/ANDA number, the drug product generic name and trade/brand name (if any), the
267     product quality issue, and your contact information. When you learn more about the problem
268     reported in the initial FAR, we recommend that you submit any new information in a follow-up
269     or final FAR (see III.6).

        16
             See § 314.81(a).




                                                            7
      Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 14 of 46 PageID #: 19135

                                         Contains Nonbinding Recommendations
                                                   Draft — Not for Implementation
270
271     g.         Form FDA 3331a asks for the “date when notified about problem(s) or when problem(s)
272                first became known to application holder.” Is this the date when the information was
273                confirmed as an actual problem?
274
275     No, it is the date you received information of the kinds outlined in § 314.81(b)(1). Any follow-up
276     and final FARs should contain the same initial date.
277
278     5.         Where do I submit a FAR?
279
280     When you use the automated features of Form FDA 3331a, your FAR will be submitted
281     simultaneously to CDER and to the FDA district office you select on page ii of the form. CDER
282     will forward FARs to CBER, as appropriate. Form FDA 3331a provides contact information
283     (e.g., email and postal addresses) for all district offices. For specific information about which
284     district office to select on page ii of the form, see the questions and answers below.
285
286     a.         If the problem occurs at a domestic facility in the United States, where do I indicate that
287                facility’s information on the FAR and where should I submit the FAR?
288
289     You should list the facility information in Form FDA 3331a’s box 1—“Firm Name and Address
290     Where Problem Occurred”—and select the FDA district office responsible for that facility on
291     page ii of the form. We recommend that you also cc: the district office where your headquarters
292     is located if different from the FDA district office you selected on the form.
293
294     b.         If the problem occurs at a foreign facility, where do I indicate that facility’s information
295                on the FAR and where should I submit the FAR?
296
297     You should list the foreign facility information in Form FDA 3331a’s box 1—“Firm Name and
298     Address Where Problem Occurred”—and, on page ii, select the FDA district office where your
299     firm’s attorney, U.S. agent, or other authorized official resides or maintains a place of business in
300     the United States. 17
301
302     c.         If multiple firms or locations are implicated in an investigation, which firm or location
303                should I list on the FAR as the site where the problem occurred?
304
305     You should enter the name and address of the finished drug product manufacturer for the NDA
306     or ANDA in Form FDA 3331a’s box 1—“Firm Name and Address Where Problem Occurred.”
307     However, if the problem involves the active pharmaceutical ingredient (API) or any raw
308     material, you should list the supplier’s facility information in box 1 instead. If the problem
309     involves a firm other than the finished drug product manufacturer, such as a labeling and
310     packaging firm, you should list that firm’s information in box 1. If any firm other than the
311     finished drug product manufacturer is listed in box 1, you should include the name and address


        17
             See 21 CFR 207.40 and 314.50(a)(5).




                                                                 8
      Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 15 of 46 PageID #: 19136

                                           Contains Nonbinding Recommendations
                                                    Draft — Not for Implementation
312     of the finished drug product manufacturer in box 14, “Remarks,” as well as any additional sites
313     implicated but not already included in box 1.
314
315     d.         If it is unclear where the problem occurred, which location should I list on the FAR and
316                where should I submit the FAR?
317
318     If it is unclear where the problem occurred, you should list the site where, to the best of your
319     knowledge, the problem most likely occurred (see question 5c) in Form FDA 3331a’s box 1—
320     “Firm Name and Address Where Problem Occurred”—and, on page ii, select the FDA district
321     office responsible for that location. For example, if your NDA/ANDA product is found to have
322     one or more bottles containing the wrong tablet at the time the FAR is submitted, it could be
323     unclear if the problem occurred at the tableting facility or during distribution in bulk containers
324     to the contract packager, packaging at a contract facility, subsequent shipping and handling, or
325     dispensing at the pharmacy. We recommend that you cc: the FDA district office where your
326     headquarters are located if different from the district office responsible for the location where the
327     problem occurred. List additional sites implicated in box 14, “Remarks.”
328
329     If during the course of an investigation you wish to change the information initially provided or
330     you have determined where the problem occurred, you should update the establishment name,
331     address, and/or facility establishment identifier (FEI) number or the data universal numbering
332     system (DUNS) number of the firm where the problem occurred in a follow-up FAR. If a new
333     district office is the receiving district for your follow-up FAR, please also cc: the original district
334     office that received the initial FAR.
335
336     6.         Should I submit a follow-up or final FAR?
337
338     Although follow-up and final FARs are not required under § 314.81(b)(1), we recommend that
339     you submit these additional voluntary reports, when warranted, as soon as possible. 18 We use the
340     information in these reports to assess the risk to public health and the adequacy of the firm’s
341     response.
342
343     a.         When should I submit a follow-up FAR?
344
345     Though not required, we encourage you to submit follow-up FARs when (1) there are significant
346     findings during any investigation for the same problem as that identified in the initial FAR (e.g.,
347     additional lots impacted, different locations identified) or (2) you learn that information
348     submitted in a previous FAR is incorrect.
349
350     b.         During the open investigation, if I discover that additional lots of the same drug product
351                have the same issues as those identified in the initial FAR, should I submit a new FAR?
352
353     If you choose to submit a follow-up FAR, you should submit a follow-up FAR that identifies the
354     additional lots. In the follow-up FAR, you should reference the discovery date from the initial

        18
             For a description of follow-up and final FARs, see question 1b.




                                                                    9
      Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 16 of 46 PageID #: 19137

                                    Contains Nonbinding Recommendations
                                            Draft — Not for Implementation
355     FAR, update FDA on the progress of the investigation, identify corrective actions that you have
356     taken as well as those you intend to take, and provide the anticipated date for closing out the
357     investigation in Form FDA 3331a’s box 14 “Remarks.”
358
359     c.       If I receive an additional consumer complaint while there is a FAR for the same problem
360              still being investigated, should I submit a follow-up FAR?
361
362     No. A follow-up FAR should not be submitted if all of the following are true:
363
364          •   The problem is the same as that identified in the initial FAR.
365          •   The drug product is covered under the same NDA/ANDA as originally reported.
366          •   The investigation into the root cause of the initial FAR is still ongoing.
367          •   The drug product is part of the same lot as originally reported.
368
369     When there is an ongoing root cause investigation for a FAR (i.e., one for which no final FAR
370     has been submitted), we recommend that you provide a cumulative list of related complaints in
371     your final FAR rather than submitting a FAR for every consumer complaint received.
372
373     d.       When should I submit the final FAR?
374
375     We recommend submitting final FARs promptly to inform FDA when you identify the root
376     cause, take corrective action, or close the investigation. Investigations should be closed as soon
377     as possible.




                                                         10
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 17 of 46 PageID #: 19138




                            EXHIBIT C
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 18 of 46 PageID #: 19139




                        REDACTED
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 19 of 46 PageID #: 19140




                            EXHIBIT D
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 20 of 46 PageID #: 19141




                        REDACTED
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 21 of 46 PageID #: 19142




                             EXHIBIT E
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 22 of 46 PageID #: 19143




                        REDACTED
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 23 of 46 PageID #: 19144




                             EXHIBIT F
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 24 of 46 PageID #: 19145




                        REDACTED
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 25 of 46 PageID #: 19146




                            EXHIBIT G
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 26 of 46 PageID #: 19147




                        REDACTED
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 27 of 46 PageID #: 19148




                            EXHIBIT H
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 28 of 46 PageID #: 19149




                        REDACTED
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 29 of 46 PageID #: 19150




                             EXHIBIT I
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 30 of 46 PageID #: 19151




                        REDACTED
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 31 of 46 PageID #: 19152




                             EXHIBIT J
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 32 of 46 PageID #: 19153




                        REDACTED
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 33 of 46 PageID #: 19154




                            EXHIBIT K
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 34 of 46 PageID #: 19155




                        REDACTED
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 35 of 46 PageID #: 19156




                             EXHIBIT L
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 36 of 46 PageID #: 19157




                        REDACTED
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 37 of 46 PageID #: 19158




                            EXHIBIT M
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 38 of 46 PageID #: 19159
                                   CONFIDENTIAL


                                                                          Page 1

  1
  2              IN THE UNITED STATES DISTRICT COURT
  3                       DISTRICT OF DELAWARE
  4
  5         PAR PHARMACEUTICALS,                )
            INC., PAR STERILE                   )
  6         PRODUCTS, LLC, AND ENDO             )
            PAR INNOVATION                      )Civil Action
  7         CORPORATION, LLC,                   )No. 18-823-CFC
                             Plaintiffs,        )
  8                                             )
                       vs.                      )
  9                                             )
            EAGLE PHARMACEUTICALS,              )
 10         INC.,                               )
                             Defendant.         )
 11         _______________________             )
 12
 13
 14                       ****CONFIDENTIAL****
 15                   DEPOSITION OF JAMES ROMITO
 16                          New York, New York
 17                    Wednesday, October 9, 2019
 18
 19
 20
 21
 22         Reported By:
 23         CATHI IRISH, RPR, CRR, CLVS, CCR
 24
 25

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 39 of 46 PageID #: 19160
                                   CONFIDENTIAL

                                                   Page 2                                             Page 4
       1                                                     1
       2                                                     2        THE VIDEOGRAPHER: Good morning.
       3                                                     3    We're going on the record at 9:06 a.m.
       4                                                     4    on October 9, 2019.
       5                                                     5        Please note that the microphones
       6                                                     6    are sensitive and may pick up
       7                                                     7    whispering, private conversations and
       8             October 9, 2019                         8    cellular interference. Please turn
       9             9:06 a.m.                               9    off all cell phones or place them away
      10                                                    10    from the microphones as they can
      11        Videotaped deposition of JAMES              11    interfere with deposition audio.
      12     ROMITO, held at the offices of                 12    Audio and video recording will
      13     Kirkland & Ellis LLP, 601 Lexington            13    continue until all parties agree to go
      14     Avenue, New York, New York, before             14    off the record.
      15     Cathi Irish, a Registered Professional         15        This is media number 1 of the
      16     Reporter, Certified Realtime Reporter,         16    video deposition of James Romito taken
      17     and Notary Public of the State of              17    by counsel for plaintiff in the matter
      18     New York.                                      18    of Par Pharmaceuticals, Incorporated,
      19                                                    19    Par Sterile Products, LLC, and Endo
      20                                                    20    Par Innovation Corporation, LLC versus
      21                                                    21    Eagle Pharmaceuticals, Incorporated
      22                                                    22    filed in the United States District
      23                                                    23    Court for the District of Delaware,
      24                                                    24    case number 18-823-CFC.
      25                                                    25        This deposition is being held at
                                                   Page 3                                             Page 5
       1                                                     1
       2   A P P E A R A N C E S:                            2     Kirkland & Ellis located at
       3                                                     3     601 Lexington Avenue, New York,
       4     DECHERT LLP                                     4     New York.
       5     Attorneys for Plaintiffs                        5        My name is Jonathan Popham from
       6        Cira Centre, 2929 Arch Street                6     Veritext and I'm the videographer.
       7        Philadelphia, Pennsylvania 19104             7     The court reporter is Cathi Irish,
       8     BY: JOE GRIBBIN, ESQ.                           8     also from Veritext.
       9                                                     9        I'm not authorized to administer
      10                                                    10     an oath. I am not related to any
      11     KIRKLAND & ELLIS LLP                           11     party in this action, nor am I
      12     Attorneys for Defendant                        12     financially interested in the outcome.
      13        601 Lexington Avenue                        13        Counsel will now please state
      14        New York, New York 10022                    14     their appearances and affiliations for
      15     BY: JEANNA M. WACKER, ESQ.                     15     the record.
      16                                                    16        MR. GRIBBIN: Joe Gribbin from
      17                                                    17     Dechert LLP for plaintiffs.
      18   ALSO PRESENT:                                    18        MS. WACKER: Jeanna Wacker from
      19    JONATHAN POPHAM, videographer                   19     Kirkland & Ellis on behalf of
      20                                                    20     defendant.
      21                                                    21        THE VIDEOGRAPHER: Will the court
      22                                                    22     reporter please swear in the witness?
      23                                                    23   J A M E S R O M I T O, called as a
      24                                                    24     witness, having been duly sworn by a
      25                                                    25     Notary Public, was examined and
                                                                                            2 (Pages 2 - 5)
                                       Veritext Legal Solutions
                     215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
                                         CONFIDENTIAL

                                             Page 6                                                 Page 8
 1                                                     1          ROMITO - CONFIDENTIAL
 2     testified as follows:                           2   questions fully today; right?
 3   EXAMINATION                                       3     A. To the best of my ability, yes.
 4   BY MR. GRIBBIN:                                   4     Q. Have you ever been deposed
 5     Q. Good morning, Mr. Romito.                    5   before?
 6     A. Good morning.                                6     A. No.
 7     Q. Can you tell me your full name?              7     Q. Have you ever testified as a
 8     A. James Romito.                                8   witness for any company?
 9     Q. And what is your address?                    9     A. No.
10                                                    10         (Exhibit 1, 30(b)(6) notice,
                                                      11     marked for identification.)
12     Q. If I ask a question today that              12   BY MR. GRIBBIN:
13   you don't fully understand, please tell me       13     Q. I've just handed you Exhibit 1.
14   and I'll clarify, okay?                          14   Have you seen this document before?
15     A. Okay.                                       15     A. It looks similar to one I've seen
16     Q. We'll take periodic breaks,                 16   before. I don't think I've seen this
17   probably once every hour or so, but if you       17   exact document before.
18   need a break at any time just let me know.       18     Q. Do you know what this is?
19     A. Okay.                                       19     A. Not exactly.
20     Q. The court reporter can only                 20     Q. Can you turn to the page where
21   record verbal responses so please answer         21   the topics begin which is page 8?
22   verbally, for example, yes instead of            22     A. Okay.
23   uh-huh or a head nod, okay?                      23     Q. These are the topics for the
24     A. Okay.                                       24   30(b)(6) deposition of Eagle. Have you
25     Q. Are you on any medications that             25   seen these topics before?
                                             Page 7                                                 Page 9
 1           ROMITO - CONFIDENTIAL                     1           ROMITO - CONFIDENTIAL
 2   might affect your ability to answer my            2      A. Yes.
 3   questions today?                                  3      Q. Is this one of the documents that
 4      A. No, I'm not.                                4   you reviewed with counsel?
 5      Q. Is there any other reason why you           5      A. As I say, the version I looked at
 6   can't answer my questions truthfully and          6   was slightly different. I believe it had
 7   fully today?                                      7   a -- other text that was part of it.
 8      A. No.                                         8      Q. Can you look at topics 1C?
 9      Q. You understand that you're                  9      A. Okay.
10   testifying under oath today; right?              10      Q. And 1G.
11      A. Yes.                                       11      A. Okay.
12      Q. That means if you are untruthful,          12      Q. And topic 2.
13   you can be prosecuted for perjury. Do you        13      A. Okay.
14   understand that?                                 14      Q. Now, you have been designated by
15      A. Yes.                                       15   Eagle to testify on Eagle's behalf
16      Q. So you're going to answer my               16   concerning Eagle topics number 1C, 1G and
17   questions truthfully today; right?               17   2; is that correct?
18      A. Yes.                                       18          MS. WACKER: For the record, that
19      Q. If you're unwilling to testify             19      is subject to a number of objections
20   fully, the plaintiffs can ask the court          20      and scope that was agreed upon by the
21   for an order that requires you to testify        21      parties that is not contained in this
22   fully at a second deposition. Do you             22      document, Exhibit 1.
23   understand?                                      23   BY MR. GRIBBIN:
24      A. Yes.                                       24      Q. You can answer.
25      Q. So you're going to answer my               25      A. It is 1C, 1G and 2.
                                                                                        3 (Pages 6 - 9)
                                  Veritext Legal Solutions
                215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 41 of 46 PageID #: 19162
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 42 of 46 PageID #: 19163
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 43 of 46 PageID #: 19164
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 44 of 46 PageID #: 19165
                                   CONFIDENTIAL


                                                                       Page 221

  1                            ROMITO - CONFIDENTIAL
  2                              C E R T I F I C A T E
  3          STATE OF NEW YORK                  )
  4                                             : ss.
  5          COUNTY OF NASSAU                   )
  6
  7                I, CATHI IRISH, a Registered
  8          Professional Reporter, Certified Realtime
  9          Reporter, and Notary Public within and for
 10          the State of New York, do hereby certify:
 11                That JAMES ROMITO, the witness whose
 12          deposition is hereinbefore set forth, was
 13          duly sworn by me and that such deposition
 14          is a true record of the testimony given by
 15          the witness.
 16                I further certify that I am not
 17          related to any of the parties to this
 18          action by blood or marriage, and that I am
 19          in no way interested in the outcome of
 20          this matter.
 21                IN WITNESS WHEREOF, I have hereunto
 22          set my hand this 13th day of October,
 23          2019.
 24
                                        <%5027,Signature%>
 25                        ________________________________
                           CATHI IRISH, RPR, CRR, CLVS, CCR

                                    Veritext Legal Solutions
                  215-241-1000 ~ 610-434-8588 ~ 302-571-0510 ~ 202-803-8830
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 45 of 46 PageID #: 19166




                            EXHIBIT N
Case 1:18-cv-00823-CFC Document 192-1 Filed 05/15/20 Page 46 of 46 PageID #: 19167




                        REDACTED
